Brown, J.,
concurs in part and dissents in part and votes to dismiss the appeal by the defendants Jahoda, but to reverse the order insofar as appealed from by the plaintiffs, on the law, to deny that branch of the town’s cross motion which was to dismiss the complaint insofar as it is asserted against it, to grant so much of the plaintiff’s motion which was to dismiss the town’s fourth, fifth and sixth affirmative defenses, and to remit the matter to the Supreme Court, Suffolk County, for a determination with respect to the remainder of the plaintiffs’ motion.
Prior written notice provisions such as those contained in Code of the Town of Huntington § 173-18 (A) and Town Law § 65-a are designed to exempt a municipality from liability for holes or breaks in a roadway of the kind that do not immediately come to the attention of its officers unless they receive actual notice thereof (see, Doremus v Incorporated Vil. of Lynbrook, 18 NY2d 362). These statutes, which are to be strictly construed (Doremus v Incorporated Vil. of Lynbrook, supra), are not intended to apply to a failure to establish or maintain adequate safety measures on a roadway (see, Alexander v Eldred, 63 NY2d 460; Doremus v Incorporated Vil. of Lynbrook, supra; De Francisci v Baron, 97 AD2d 453).
Without, in any respect, passing upon the merits of plaintiffs’ complaint, I conclude that the allegations concerning the lack of adequate warning or safety devices at the location contained therein fall into the same category as those in the Alexander and Doremus line of cases and, accordingly, that it was not necessary for the plaintiffs to plead or prove prior written notice. There is, in my view, no significant distinction to be drawn between a claim of negligence based upon a failure to erect a stop sign and one based, as at bar, upon a failure to erect or maintain other roadside safety warnings or devices. Whether the town’s conduct in this case was culpable, or was a cause of the accident, is not the issue before us at this time. The only question is whether the plaintiffs were *493required to establish prior written notice as a prerequisite to maintaining their cause of action, and for the reasons above stated, I conclude that they were not.